Citation Nr: 0503449	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-22 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran's minor children, A. and V., are entitled 
to an increased apportioned share of his Department of 
Veterans Affairs compensation benefits.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1978 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in March 2001, at 
which time the case was Remanded to the RO to ensure 
compliance with procedures required in the case of a 
simultaneously contested claim.  Specifically, the RO was 
directed to provide the veteran with a copy of the 
appellant's November 1999 substantive appeal and all 
associated documents and to allow him an opportunity to 
respond.  Subsequently, the veteran submitted additional 
information.  The RO considered that evidence, again denied 
the appellant's claim, and mailed copies of a supplemental 
statement of the case to both parties.  The case was then 
returned to the Board.  

On review of the file in 2002, the Board determined that 
additional, current financial information was needed from 
both parties and they were each requested to complete and 
return VA Form 5655, Financial Status Report.  Those forms 
were received by the RO in April 2003 and August 2003.  In 
August 2003, pursuant to the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board again Remanded the case for 
the RO to consider in the first instance the evidence 
developed by the Board.  

Subsequently, both parties submitted further financial 
information.  In February 2004, a mediator appointed by the 
state court issued a decision that increased the monthly 
child support obligation of the veteran.  

In September 2004, the RO considered the additional evidence 
that had been received and issued a special apportionment 
decision that continued to deny the appellant's request for 
an increased apportioned share of the veteran's VA disability 
compensation benefits.  

However, the record does not reflect that the RO notified 
either party of that decision prior to returning the case to 
the Board.  Neither does the record reflect that the RO 
prepared and furnished a supplemental statement of the case 
to either party.  See 38 C.F.R. §§ 19.31(b)(1),(c), 20.501(c) 
(2004).  These procedural defects must be cured prior to 
final appellate consideration of the appellant's claim.  

Further, the file does not reflect that the RO has notified 
either party of the information or evidence necessary to 
substantiate the claim, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA), as codified at 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  

Therefore, this case is REMANDED yet again to the RO for the 
following additional actions:  

1.  The RO should (a) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (b) inform the claimant about 
the information and evidence that VA will 
seek to provide; (c) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(d) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  

2.  The RO should request that the 
appellant and the veteran submit current 
financial information, to include all 
family income and expenses.  

3.  Upon completion of the above 
development and after ensuring full 
compliance with the VCAA, the RO should 
again consider the appellant's claim, 
reviewing all of the evidence added to 
the file since the August 2002 
supplemental statement of the case.  If 
action taken remains adverse to her, she 
and her accredited representative, as 
well as the veteran, should be furnished 
with a supplemental statement of the case 
and they should be given an opportunity 
to respond.  All notices sent must 
conform to VA regulations and established 
procedures concerning simultaneously 
contested claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


